             Case 6:18-bk-01138-CCJ       Doc 44     Filed 06/11/19    Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
In re:

GERALD W. DEEMER                                                  CASE NO. 18-bk-01138-CCJ
                                                                  CHAPTER 7
                  Debtor.
_______________________________/

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

             NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

PURSUANT TO LOCAL RULE 2002-4, THE COURT WILL CONSIDER THE RELIEF
REQUESTED IN THIS PAPER WITHOUT FURTHER NOTICE OR HEARING UNLESS
A PARTY IN INTEREST FILES A RESPONSE WITHIN TWENTY-ONE (21) DAYS
FROM THE DATE SET FORTH ON THE ATTACHED PROOF OF SERVICE, PLUS AN
ADDITIONAL THREE DAYS FOR SERVICE IF ANY PARTY WAS SERVED BY U.S.
MAIL.

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER, YOU MUST FILE A
RESPONSE WITH THE CLERK OF THE COURT AT THE GEORGE C. YOUNG
FEDERAL COURTHOUSE 400 WEST WASHINGTON STREET, SUITE 5100,
ORLANDO, FL 32801 AND SERVE A COPY ON THE MOVANT’S ATTORNEY, GAVIN
STEWART, P.O. BOX 5703, CLEARWATER, FL 33758, AND ANY OTHER
APPROPRIATE PERSONS WITHIN THE TIME ALLOWED. IF YOU FILE AND SERVE
A RESPONSE WITHIN THE TIME PERMITTED, THE COURT WILL EITHER
SCHEDULE AND NOTIFY YOU OF A HEARING, OR CONSIDER THE RESPONSE
AND GRANT OR DENY THE RELIEF REQUESTED WITHOUT A HEARING.

IF YOU DO NOT FILE A RESPONSE WITHIN THE TIME PERMITTED, THE COURT
WILL CONSIDER THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE
PAPER, WILL PROCEED TO CONSIDER THE PAPER WITHOUT FURTHER NOTICE
OR HEARING, AND MAY GRANT THE RELIEF REQUESTED.

         Specialized Loan Servicing LLC as servicing agent for The Bank of New York Mellon

FKA The Bank of New York, as Trustee for the certificateholdes of the CWABS, Inc., Asset-

Backed Certificates, Series 2006-22 (“Movant”) seeks, pursuant to 11 U.S.C. §362(d), relief from

the automatic stay and states:
            Case 6:18-bk-01138-CCJ         Doc 44     Filed 06/11/19     Page 2 of 4



       1.      On October 25, 2006, Debtor, executed and delivered a promissory note and

mortgage securing payment of the note in favor of Countrywide Home Loans Inc.

       2.      Specialized Loan Servicing LLC services the loan on the Property referenced in

this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or

the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Movant or Movant’s successor or assignee.

Movant, directly or through an agent, has possession of the promissory note and has the ability to

enforce and foreclose its lien. The note has been duly endorsed and Movant is the assignee of the

mortgage. A copy of the promissory note, mortgage and assignment of mortgage is attached hereto

as Composite Exhibit “A.”

       3.      The mortgage is secured by the following real property located in Lake County,

Florida:

LOT 24, LAKE FLORENCE SHORES, ACCORDING TO THE PLAT THEREOF
RECORDED IN PLAT BOOK 28, PAGES 42 AND 43, PUBLIC RECORDS OF LAKE
COUNTY, FLORIDA.

AKA 16223 Hillside Circle, Montverde, Florida 34756 (“Property”)

       4.      The Debtor is in default. Pursuant to Local Rule 4001-1(c)(1)(C), the following is

the default on the loan as of June 3, 2019: the total debt owed was $166,349.06 and the loan is due

for the August 1, 2016 payment and all subsequent payments.

       5.      According to the Debtor’s Schedules, the value of the Property is $141,798.00.

       6.      It would be inequitable to allow the Debtor to retain the Property, as there is no

equity above the total indebtedness.

       7.      Furthermore, Movant is not receiving payments to protect against the erosion of its

security interest in the Property.
            Case 6:18-bk-01138-CCJ           Doc 44      Filed 06/11/19   Page 3 of 4



       8.      If Movant is not permitted to enforce its lien on the Property, it will suffer

irreparable injury, loss, and damage.

       WHEREFORE, Movant, respectfully requests the Court enter an order:

               a.      terminating the automatic stay;

               b.      permitting Movant to take any and all steps necessary to exercise any and

all rights it may have in the Property described herein; and

               c.      granting such other relief that the Court may deem just and proper.

                                                    /s/ Gavin N. Stewart
                                                    Gavin N. Stewart, Esquire
                                                    Florida Bar Number 52899
                                                    P.O. Box 5703
                                                    Clearwater, FL 33765
                                                    P: (727) 565-2653
                                                    F: (727) 213-9022
                                                    E:bk@stewartlegalgroup.com
                                                    Counsel for Movant


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and first class mail this 11th day of June, 2019.

                                                    /s/ Gavin N. Stewart
                                                    Gavin N. Stewart, Esquire
                                                    Florida Bar Number 52899
VIA FIRST CLASS MAIL
Gerald W. Deemer
16223 Hillside Drive
Montverde, FL 34756

VIA CM/ECF NOTICE
Hurley Partin Whitaker, II
Bogin, Munns & Munns, P.A.
Post Office Box 2807
Orlando, FL 32802-2807
           Case 6:18-bk-01138-CCJ   Doc 44   Filed 06/11/19   Page 4 of 4



Arvind Mahendru
5703 Red Bug Lake Road
Suite 284
Winter Springs, FL 32708
